Exhibit 10.1

 

 

 

 

MacAndrews & Forbes Group LLC

35 East 62nd Street

New York, New York 10065

 

      July 30, 2018

 

vTv Therapeutics Inc.

4170 Mendenhall Oaks Pkwy

High Point, NC 27265

 

Attn: Stephen L. Holcombe

President and Chief Executive Officer

Rudy C. Howard

Chief Financial Officer

 

Gentlemen:

 

You have indicated an interest in an additional investment by MacAndrews &
Forbes Group LLC or one of its affiliates (collectively, “MacAndrews”) in Class
A common stock, par value $0.01 (“Common Stock”), of vTv Therapeutics Inc. (the
“Company”) in an amount of up to $10,000,000. I am pleased to present, for your
board’s consideration, the terms on which we would agree to make such an
additional investment.

 

As set forth in more detail in the term sheet attached to this letter
(collectively, the term sheet and this letter are referred to as this “Letter”)
we agree to invest up to $10,000,000 in the Company, with such commitment
remaining available to the Company, at its option, for a period of one year from
the date of this Letter (the “Commitment Period”). In exchange, the definitive
agreement will provide that the Company will issue to us on each funding date
(the “Company Option”) Common Stock at a per share purchase price equal to $1.33
(the “Per Share Price”), which is equal to the average of the volume
weighted-average prices of the Common Stock for the five last completed trading
days prior to the date of this Letter.

 

In consideration for our binding commitment, upon the execution of this Letter,
the Company will issue us warrants to acquire 518,654 shares of Common Stock,
exercisable at an initial exercise price of $1.53 per share of Common Stock,
subject to customary proportional adjustments for stock splits, stock dividends,
combinations and similar transactions and customary weighted-average
anti-dilution adjustments for issuances of Common Stock or derivatives below the
exercise price or fair market value. The warrants shall be exercisable for a
period of seven years commencing on the date of this Letter. We shall also have
the option, during the Commitment Period, to invest in the Company by purchasing
up to $10,000,000 of shares of Common Stock at the Per Share Price (the
“MacAndrews Option”). Notwithstanding anything to the contrary in this Letter,
the total value of Common Stock that may be purchased pursuant to the Company
Option and the MacAndrews Option shall not exceed $10,000,000 in the aggregate.
The Company Option may be exercised by you, and the MacAndrews Option may be
exercised by us, in each case, by the exercising party delivering a notice (a
“Funding Notice”) to the other party, which notice shall specify the aggregate
value and number of shares of Common Stock to be purchased by us. Funding
Notices from the Company shall be made in writing by the Chief Executive Officer
or Chief Financial Officer of the Company. MacAndrews shall be limited to three
Funding Notices during the Commitment Period; the number of Funding Notices from
the Company shall not be limited.

 

The Company would use the proceeds of any such investment to fund research and
development, to pursue growth opportunities and for general corporate purposes.

 

Our obligation to fund the purchase price and the Company’s obligation to issue
shares of Common Stock on the terms set forth in this Letter with respect to
each investment contemplated by this Letter are subject to the negotiation and
execution of a mutually acceptable securities purchase agreement with respect to
each such investment.

 

This Letter shall, upon execution, be binding on the parties hereto. All
obligations under this Letter shall remain in full force and effect until the
one-year anniversary of this Letter. The completion of the transactions
contemplated by this

 



--------------------------------------------------------------------------------

 

Letter are subject, among other things, to the negotiation and execution of a
definitive agreement acceptable to each of us. The parties hereto agree that,
upon delivery of a Funding Notice in accordance with the terms of this Letter by
either party, the parties shall, as promptly as practicable, (i) enter into a
securities purchase agreement with respect to the investment contemplated by the
Funding Notice, (ii) take all actions and further steps as may be reasonably
necessary to complete such investment, and (ii) complete such investment.
Notwithstanding anything to the contrary in this Letter, failure by either party
to comply with the foregoing sentence shall constitute a material breach under
this Letter, entitling the non-breaching party to specific performance (it being
understood that money damages would not be an adequate remedy for any such
breach).      

 

Neither this Letter nor any of the provisions hereof may be amended, modified,
changed or waived except by an instrument in writing signed by the parties
hereto. This Letter shall be governed by and construed in accordance with the
laws of the State of New York. This Letter contains the full and entire
understanding and agreement between the parties with regard to the subject
matters hereof and supersedes all prior understandings and agreements relating
to the matters set forth herein. This Letter may be executed in counterparts,
each of which shall be deemed to constitute an original but all of which
together shall constitute one and the same instrument.

 

We continue to be excited about the Company and its prospects. We look forward
to implementing a transaction that would be in the best interests of the
Company’s stockholders, officers and other employees, and customers. 

 

--------------------------------------------------------------------------------

 

        

                      Very truly yours,

 

       MacAndrews & Forbes Group LLC  

 

 By:

 

/s/ Shiri Ben Yishai

 

 

Shiri Ben-Yishai

 

 

Secretary

       

 

 

 

AGREED AND ACCEPTED:

 

vTv Therapeutics INC.

 

By:

 

/s/ Rudy C. Howard

 

 

Rudy C. Howard

 

 

Chief Financial Officer

 

 


 

 

[Signature Page to Commitment Letter]

 

--------------------------------------------------------------------------------

 

SUMMARY OF TERMS

$10,000,000 INVESTMENT

vTv Therapeutics INC.

July 30, 2018

 

This term sheet (“Term Sheet”) summarizes the principal terms of an investment
by MacAndrews & Forbes Group LLC or one of its affiliates (collectively,
“MacAndrews”) of up to $10,000,000 in vTv Therapeutics Inc. (the “Company”).

 

Company Option:

MacAndrews commits to invest up to an aggregate of $10,000,000 in the Company,
at the Company’s option (the “Company Option”), during the one-year period (the
“Commitment Period”) following execution of this Letter.  

 

MacAndrews Option:

At any time during the Commitment Period, MacAndrews may, at MacAndrews’ option
(the “MacAndrews Option”), elect to invest up to $10,000,000 in the Company on
the same terms as the Company Option; provided that in no event will the
aggregate amount of the investments pursuant to the Company Option and the
MacAndrews Option exceed $10,000,000.

 

Securities to be Issued; Terms of Investments:

Pursuant to the exercise of the Company Option or the MacAndrews Option (an
“Investment”), subject to the terms and conditions of the Purchase Agreement
(defined below), the Company will issue to Investor on each funding date:

 

Such number of shares (the “Shares”) of Class A common stock, par value $0.01
per share (“Common Stock”), of the Company with a value equal to the Investment,
at a per share price (“Per Share Price”) equal to $1.33, which is equal to the
average of the volume weighted-average prices of the Common Stock for the five
last completed trading days prior to the date of this Letter.

  

Use of Proceeds:

To fund research and development, to pursue growth opportunities and for general
corporate purposes.

 

Commitment Fee:

As consideration for the investment commitment and the other covenants and
obligations of MacAndrews under this Letter, upon the execution of this Letter,
the Company will issue to MacAndrews warrants (the “Commitment Fee Warrants”) to
purchase 518,654 shares of Common Stock, at an exercise price per share of
$1.53, payable in cash or by cashless exercise. The Commitment Fee Warrants
shall be exercisable for seven years commencing on the date of execution of this
Letter. The Commitment Fee Warrants do not reduce the total amount to be
invested under the Company Option and the MacAndrews Option.

 

Funding Notices; Binding Commitment:

The Company Option may be exercised by the Company, and the MacAndrews Option
may be exercised by MacAndrews, in each case, by the exercising party delivering
a written notice (a “Funding Notice”) to the other party, which notice shall
specify the aggregate value and number of shares of Common Stock to be purchased
by MacAndrews.  Funding Notices from the Company shall be made in writing by the
Chief Executive Officer or Chief Financial Officer of the Company. MacAndrews
shall be limited to three Funding Notices during the Commitment Period; the
number of Funding Notices from the Company shall not be limited.

 

Upon delivery of a Funding Notice in accordance with the terms of this Letter by
either party, the parties shall, as promptly as practicable, (i) enter into a
securities purchase agreement with respect to the Investment contemplated by the
Funding Notice, (ii) take all actions and further steps as may be reasonably
necessary to complete such Investment, and (ii) complete such Investment.
Notwithstanding anything to the contrary in this Letter, failure by either party
to comply with the foregoing sentence shall constitute a material breach of this
Letter, entitling the non-breaching party to specific performance (it being
understood that money damages would not be an adequate remedy for any such
breach).      

 



 

--------------------------------------------------------------------------------

 

Securities Purchase Agreement:

MacAndrews’ obligation to fund the purchase price and the Company’s obligation
to issue shares of Common Stock on the terms set forth in this Letter with
respect to each Investment contemplated by this Letter are subject to the
negotiation and execution of a mutually acceptable securities purchase agreement
(the “Purchase Agreement”) with respect to each such Investment.  The issuance
of the Shares will be made pursuant to Regulation D under the Securities Act of
1933, as amended, and

MacAndrews agrees that it is an “accredited investor” (as such term is defined
in Rule 501 of Regulation D promulgated under the Securities Act of 1933, as
amended).

 

Expenses:

Counsel to the Company will prepare initial drafts of all documents. The Company
shall pay all reasonable fees and expenses of MacAndrews’ counsel, if necessary.

 

Registration Rights:

The Shares and shares of Common Stock issuable upon exercise of the Commitment
Fee Warrants and any other securities acquired in connection with any Investment
shall be covered by the Investor Rights Agreement by and between the Company and
M&F TTP Holdings Two LLC, as successor in interest to vTv Therapeutics Holdings
LLC, dated July 29, 2015, as amended from time to time.

 

Representations and Warranties:

Each Purchase Agreement will include standard representations and warranties by
the Company.

 

Conditions to Closing:

Each Purchase Agreement will include standard conditions to closing of each
tranche, including, without limitation, (i) the Company being in compliance with
all applicable Nasdaq Marketplace Rules (both before and after giving effect to
the applicable closing), except for non-compliance as previously disclosed by
the Company (ii) the Common Stock remaining listed for trading on a Nasdaq
exchange and (iii) the Shares to be then issued having been listed for trading
on a Nasdaq exchange.

 

 